JOHN B. ROBBINS, Chief Judge dissenting. I respectfully dissent from the opinion delivered by the majority because the jury’s verdict was not supported by substantial evidence and thus the trial court erred in failing to grant appellant’s motion for judgment notwithstanding the verdict. The majority holds that the evidence supported appellee’s contention that his damages were proximately caused by appellant’s negligent supervision of its employees. I disagree. By Mr. Ameri’s own testimony, his damages were caused by intentional malice on the part of the security personnel. He testified that, a month and a half prior to being attacked, he inserted himself into a hostile confrontation between Mr. Charleston and an unknown stranger, and that he was a witness against Mr. Charleston. On the night of the prior confrontation Mr. Charleston told Mr. Ameri, “We will get you.” According to Mr. Ameri the attack was motivated by revenge. With regard to attending the club, Mr. Ameri stated, “ I always feel unsafe in there, because I know they’re going to beat me every time.” The appellant’s president testified that there was no formal training program and that he did not routinely execute background checks before hiring employees. However, there was absolutely nothing in the record that would indicate that a background check on Mr. Ameri’s assailants would have revealed anything to cause appellant to be suspicious of their propensity for violence. Moreover, in my view, no amount of training would likely have prevented this incident. This was not a situation where the security guards acted imprudently in dealing with an altercation. Rather, it was a situation where, by Mr. Ameri’s own account, they committed a personal and intentional act of violence, which appellant could not have reasonably expected or prevented. Nor can I find substantial evidence to support Mr. Ameri’s claim that appellant was negligent in fading to provide a safe environment. Citing Indus. Park Businessmen’s Club v. Buck, 252 Ark. 513, 479 S.W.2d 842 (1972), this court stated: The weight of authority supports the view that while a tavern keeper or bar operator is not an insurer of the safety of his patrons, he is under the duty to use reasonable care and vigilance to protect guests or patrons from reasonably forseeable injury, mistreatment or annoyance at the hands of other patrons. Negligence in such a situation may consist of failure to take appropriate action to eject persons of undesirable character from the premises or knowingly permitting irresponsible, vicious or drunken persons to be in and about the premises or failure to maintain order and sobriety in the establishment. Of course the proprietor is not required to protect the patrons of a bar or tavern from unlikely dangers, or improbable harm, but he is required to take affirmative action to maintain order when harm to patrons is reasonably foreseeable, and certainly whenever the circumstances are such as to indicate that the danger of harm to patrons by other patrons should have been anticipated by one reasonably alert. Burns v. Boot Scooters, Inc., 61 Ark. App. 124, 128, 965 S.W.2d 798, 800 (1998). In the instant case, to hold appellant liable for Mr. Ameri’s injuries would be to make it an insurer of its patrons because, based on the evidence presented, the injuries were not caused by appellant’s lack of reasonable care. Based on Mr. Ameri’s allegations, his remedy was against the employees who attacked him, but not against the employer. I would reverse.